



Exhibit 10.31






























CNO BOARD OF DIRECTORS
DEFERRED COMPENSATION PLAN
(Effective January 1, 2017)




--------------------------------------------------------------------------------





Table of Contents
ARTICLE I DEFINITIONS        1
1.1    “Account” or “Accounts”    1
1.2    “Beneficiary” or “Beneficiaries”    1
1.3    “Board”    1
1.4    “Code”    1
1.5    “Committee”    1
1.6    “Compensation”    1
1.7    “Crediting Rate”    1
1.8    “Director”    1
1.9    “Director’s Fees”    1
1.10    “Distributable Amount”    1
1.11    “ERISA”    2
1.12    “Financial Hardship”    2
1.13    “Fund” or “Funds”    2
1.14    “Interest Rate”    2
1.15    “Participant”    2
1.16    “Participant Election(s)”    2
1.17    “Payment Date”    2
1.18    “Plan Year”    3
1.19    “Restricted Stock Units”    3
1.20    “Scheduled Distribution”    3
1.21    “Separation from Service”    3
1.22    “Stock”    3
1.23    “Trust”    3
ARTICLE II PARTICIPATION    3
2.1    Eligibility    3
2.2    Commencement of Participation    3
ARTICLE III CONTRIBUTIONS & DEFERRAL ELECTIONS    4
3.1    Elections to Defer Compensation    4
3.2    Timing of Deferral Elections; Effect of Participant Election(s)    4
(a)    General Timing Rule for Deferral Elections    4
(b)    Timing of Deferral Elections for New Plan Participants    4
(c)    Timing Rule for Deferral of Compensation Subject to
Risk of Forfeiture    5
(d)    Separate Deferral Elections for Each Plan Year    5
3.3    Deemed Investments; Elections    5
(a)    Participant Designation for Deferrals of Director’s Fees    5
(b)    Investment Funds    6
(c)    Company Stock Unit Fund for Deferrals of Restricted Stock
Units    6
3.4    Distribution Elections    7
(a)    Initial Election    7
(b)    Modification of Election    7


ii

--------------------------------------------------------------------------------







ARTICLE IV ACCOUNTS    7
4.1    Participant Accounts    7
4.2    Trust    8
4.3    Statement of Accounts    8
ARTICLE V VESTING    8
ARTICLE VI DISTRIBUTIONS    8
6.1    Separation Distributions    8
6.2    Death Benefits    8
6.3    Scheduled Distributions    9
(a)    Scheduled Distribution Election    9
(b)    Relationship to Other Benefits    9
ARTICLE VII PAYEE DESIGNATIONS AND LIMITATIONS    9
7.1    Beneficiaries    9
(a)    Beneficiary Designation    9
(b)    Absence of Valid Designation    9
7.2    Payments to Minors    10
7.3    Payments on Behalf of Persons Under Incapacity    10
ARTICLE VIII ADMINISTRATION    10
8.1    Committee    10
8.2    Claims Procedure    10
ARTICLE IX TRUST    11
9.1    Establishment of the Trust    11
9.2    Interrelationship of the Plan and the Trust    11
9.3    Distributions From the Trust    11
ARTICLE X MISCELLANEOUS    11
10.1    Termination of Plan    11
10.2    Amendment    12
10.3    Unsecured General Creditor    12
10.4    Restriction Against Assignment    12
10.5    Withholding    12
10.6    Code Section 409A    12
10.7    Effect of Payment    12
10.8    Errors in Account Statements, Deferrals or Distributions    12
10.9    Domestic Relations Orders    13
10.10    Employment Not Guaranteed    13
10.11    No Guarantee of Tax Consequences    13
10.12    Successors of the Company    13
10.13    Notice    13
10.14    Headings    13
10.15    Gender, Singular and Plural    13
10.16    Governing Law    13
10.17    Entire Agreement    14
10.18    Binding Arbitration    14












iii

--------------------------------------------------------------------------------






CNO FINANCIAL GROUP, INC.
CNO BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
CNO Financial Group, Inc., a Delaware corporation (the “Company”), hereby
establishes the CNO Board of Directors Deferred Compensation Plan (the “Plan”),
effective January 1, 2017 (the “Effective Date”), for the purpose of attracting
and retaining high quality non-employee members of the board of directors by
providing an opportunity to defer receipt of certain compensation provided by
the Company. The Plan is intended to, and shall be interpreted to, comply in all
respects with Code Section 409A and is intended to be exempt from the
requirements of ERISA.
ARTICLE I
DEFINITIONS


1.1“Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan for each Participant pursuant to Article IV.


1.2“Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 7.1.


1.3“Board” shall mean the board of directors of the Company.


1.4“Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.


1.5“Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article VIII.


1.6“Compensation” shall mean all amounts eligible for deferral for a particular
Plan Year under Section 3.1.


1.7“Crediting Rate” shall mean the notional gains and losses credited on the
Participant’s Account balance that are based on the Participant’s choice among
the investment alternatives made available by the Committee pursuant to Section
3.3.


1.8“Director” shall mean a non-employee member of the Board.


1.9“Director’s Fees” shall mean compensation for services as a member of the
Board, excluding equity awards, reimbursement of expenses or other nonregular
forms of compensation, before reductions for contributions to or deferrals under
any deferred compensation plan sponsored by the Company.


1.10“Distributable Amount” shall mean the vested balance in the Participant’s
Account as determined under Article IV.


1

--------------------------------------------------------------------------------







1.11“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor and Treasury regulations and applicable
authorities promulgated thereunder.


1.12“Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B))) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A and the
regulations issued thereunder.


1.13“Fund” or “Funds” shall mean one or more of the investments selected by the
Committee pursuant to Section 3.3.


1.14“Interest Rate” shall mean, for each Fund, the rate of return derived from
the net gain or loss on the assets of such Fund, as determined by the Committee.


1.15“Participant” shall mean any Director who becomes a participant in this Plan
in accordance with Article II.


1.16“Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to (a) voluntary deferrals of his/her
Compensation, (b) the Funds, which shall act as the basis for crediting of
interest on Account balances, and (c) the form and timing of distributions from
Accounts. Participant Elections may take the form of an electronic communication
followed by appropriate confirmation according to specifications established by
the Committee.


1.17“Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence.


(a)    For benefits triggered by the Participant’s Separation from Service or
the death of a Participant, the Payment Date shall be the first business day of
the month commencing after the month in which the event triggering the payout
occurs, and the applicable amount shall be calculated as of the last business
day of the month in which the event triggering the payout occurs. Subsequent
installments, if any, shall be calculated as of the last business day of each
December, and shall be made in January of each Plan Year following the Plan Year
in which the initial installment payment was payable. In the case of death, the
Committee shall be provided with documentation reasonably necessary to establish
the fact of the Participant’s death; and
(b)    The Payment Date of a Scheduled Distribution shall be the first business
day of January of the Plan Year in which the distribution is scheduled to
commence, and the applicable Distributable Amount shall be calculated as of the
last business day of the preceding December. Subsequent installments, if any,
shall be calculated as of the last business day of December of each succeeding
Plan Year after the initial calculation, and shall be made in January of each
Plan Year following the Plan Year in which the initial installment payment was
payable.


2

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Payment Date shall not be before the earliest
date on which benefits may be distributed under Code Section 409A without
violation of the provisions thereof, as reasonably determined by the Committee.
1.18“Plan Year” shall mean the calendar year.


1.19“Restricted Stock Units” shall mean rights to receive shares of Stock or
cash selected by the Committee in its sole discretion and awarded to the
Participant under a director compensation program, and the deferred amount shall
be calculated using the closing price of Stock at the end of the business day
closest to the date such Restricted Stock Unit would otherwise vest, but for the
election to defer. The portion of any Restricted Stock Unit deferred shall, at
the time the Restricted Stock Unit would otherwise vest under the terms of the
applicable director compensation program, but for the election to defer, be
reflected on the books of the Company as an unfunded, unsecured promise to
deliver to the Participant a specific number of actual shares of Stock or the
cash equivalent of the actual shares of Stock in the future.


1.20“Scheduled Distribution” shall mean a scheduled distribution date elected by
the Participant for distribution of amounts from his or her Account, including
notional earnings thereon, as provided under Section 6.3.


1.21“Separation from Service” shall mean a termination of services provided by a
Participant to the Company, whether voluntarily or involuntarily, other than by
reason of death, as determined by the Committee in accordance with Treas. Reg.
§1.409A-1(h).


1.22“Stock” shall mean the Company’s common stock, $0.01 par value per share, or
any other equity securities of the Company designated by the Committee.


1.23“Trust” shall mean a trust which is established pursuant to Article IX.


ARTICLE II
PARTICIPATION


2.1Eligibility. Each Director of the Company shall be eligible to participate in
the Plan. As a condition to participation, each Director shall complete, execute
and return to the Committee the appropriate Participant Elections, as well as
such other documentation and information as the Committee reasonably requests,
by the deadline(s) established by the Committee. In addition, the Committee
shall establish from time to time such other enrollment requirements as it
determines, in its sole discretion, are necessary.


2.2Commencement of Participation. Each Director shall commence participation in
the Plan on the date that the Committee determines that the Director has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period. If a Director fails to meet all requirements established by the
Committee within the period required, that Director shall not be eligible to
participate in the Plan during such Plan Year.




3

--------------------------------------------------------------------------------





ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS


3.1Elections to Defer Compensation. Elections to defer Compensation shall take
the form of a whole percentage of up to a maximum of 100% of Director’s Fees and
100% of Restricted Stock Units and a minimum of 10% of Restricted Stock Units.


The Committee may, in its sole discretion, adjust for subsequent Plan Years on a
prospective basis the maximum and minimum deferral percentages described in this
Section for one or more types of Compensation and for one or more subsequent
Plan Years; such revised deferral percentages shall be indicated on a
Participant Election form approved by the Committee. Notwithstanding the
foregoing, in no event shall the maximum or minimum deferral percentages be
adjusted after the last date on which deferral elections for the applicable
type(s) of Compensation must be submitted and become irrevocable in accordance
with Section 3.2 and the requirements of Code Section 409A.
The Committee may determine that one or more types of Compensation shall not be
made available for deferral for one or more subsequent Plan Years and,
consistent with such determination, the impacted types of Compensation shall not
appear on a Participant Election form.
3.2Timing of Deferral Elections; Effect of Participant Election(s).


(a)General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Director’s Fees, the Participant must submit Participant Elections on or before
the deadline established by the Committee, which shall be no later than the
December 31st preceding the Plan Year in which such Director’s Fees will be
earned. In the case of deferrals of Restricted Stock Units, except where
otherwise permitted in accordance with this Section 3.2 and Code Section 409A,
the Participant must submit such Participant Election on or before the deadline
established by the Committee, which shall be no later than the December 31st
preceding the Plan Year in which such Restricted Stock Units may be initially
granted to the Participant under the terms of the applicable director
compensation program. Any deferral election made in accordance with this Section
3.2(a) shall be irrevocable.


(b)Timing of Deferral Elections for New Plan Participants. A Director who first
becomes appointed or elected to the Board, and therefore initially eligible to
participate in the Plan on or after the beginning of a Plan Year, as determined
in accordance with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation”
rules provided in Treas. Reg. §1.409A-1(c)(2), may be permitted to make an
election to defer the portion of Compensation attributable to services to be
performed after such election, provided that the Participant submits Participant
Elections on or before the deadline established by the Committee, which in no
event shall be later than 30 days after the Participant first becomes eligible
to participate in the Plan.


If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction,


4

--------------------------------------------------------------------------------





the numerator of which is the number of days remaining in the service period
after the Participant’s deferral election is made, and the denominator of which
is the total number of days in the performance period.
Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.
(c)Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to Compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering Participant Elections to the
Committee in accordance with its rules and procedures, no later than the 30th
day after the Participant obtains the legally binding right to the compensation,
provided that the election is made at least 12 months in advance of the earliest
date at which the forfeiture condition could lapse, as determined in accordance
with Treas. Reg. §1.409A-2(a)(5).


Any deferral election(s) made in accordance with this Section 3.2(c) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
(d)Separate Deferral Elections for Each Plan Year. In order to defer
Compensation for a Plan Year, a Participant must submit a separate deferral
election with respect to Compensation for such Plan Year by affirmatively filing
Participant Elections during the enrollment period established by the Committee
prior to the beginning of such Plan Year (or at such other time contemplated
under this Section 3.2), which election shall be effective on the first day of
the next following Plan Year (unless otherwise specified on the Participant
Election).


3.3Deemed Investments; Elections.


(a)Participant Designation for Deferrals of Director’s Fees. At the time of
entering the Plan and/or of making a deferral election under the Plan, the
Participant shall designate, on a Participant Election provided by the
Committee, the Funds in which the Participant’s deferrals of Director’s Fees
shall be deemed to be invested for purposes of determining the amount of
earnings and losses to be credited to the Participant’s Account. The Participant
may specify that all or any percentage of his or her Account reflecting
deferrals of Director’s Fees shall be deemed to be invested, in whole percentage
increments, in one or more of the Funds selected as alternative investments
under the Plan from time to time by the Committee pursuant to Section 3.3(b). If
a Participant fails to make an election among the Funds as described in this
section, the portion of the Participant’s Account balance reflecting deferrals
of Director’s Fees shall automatically be allocated into the lowest-risk Fund,
as determined by the Committee in its sole discretion. A Participant may change
any designation made under this Section as permitted by the Committee by filing
a revised election, on a Participant Election provided by the Committee.
Notwithstanding the foregoing, the Committee, in its sole discretion, may impose
limitations on the frequency with which one or more of the Funds elected in


5

--------------------------------------------------------------------------------





accordance with this Section may be added or deleted by such Participant;
furthermore, the Committee, in its sole discretion, may impose limitations on
the frequency with which the Participant may change the portion of his or her
Account balance allocated to each previously or newly elected Fund.


(b)Investment Funds. The Committee may select, in its sole and absolute
discretion, each of the types of commercially available investments communicated
to the Participant pursuant to Section 3.3(a) to be the Funds. The Interest Rate
of each such commercially available investment shall be used to determine the
amount of earnings or losses to be credited to the Participant’s Account
reflecting deferrals of Director’s Fees under Article IV. The Participant’s
choice among investments shall be solely for purposes of calculation of the
Crediting Rate on Accounts. The Company shall have no obligation to set aside or
invest amounts as directed by the Participant and, if the Company elects to
invest amounts as directed by the Participant, the Participant shall have no
more right to such investments than any other unsecured general creditor.
(c)Company Stock Unit Fund for Deferrals of Restricted Stock Units.


(1)A Participant’s Restricted Stock Unit deferrals will be automatically and
irrevocably allocated to a Fund that tracks the performance of the Company’s
Stock (the “Company Stock Unit Fund”). Participants may not select any other
Fund to be used to determine the amounts to be credited or debited to their
Restricted Stock Unit deferrals. Furthermore, no other portion of the
Participant’s Account can be either initially allocated or re-allocated to the
Company Stock Unit Fund. Amounts allocated to the Company Stock Unit Fund may be
distributable in actual shares of Stock or cash, as determined by the Committee.


(2)A Participant shall not be entitled to any adjustment of his or her Account
or any other benefit in the event of the declaration of any stock dividends,
cash dividends or other non-cash dividends that would have been payable on the
Stock credited to the Company Stock Unit Fund.


(3)The number of shares of Stock credited to the Participant’s Account may be
adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of Participants’ rights with respect to the portion of his or her
Account allocated to the Company Stock Unit Fund in the event of any
reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under this Section.


(4)For purposes of this Section, the fair market value of the Stock shall be, in
the event the Stock is traded on a recognized securities exchange, an amount
equal to the closing price of the Stock on such exchange on the date set for
valuation or, if no sales of Stock were made on said exchange on that date, the
closing price of the Stock on the next preceding day on which sales were made on
such exchange; or, if the Stock is not so traded, the value determined, in its
sole discretion, by the Committee in compliance with Code Section 409A.


6

--------------------------------------------------------------------------------







3.4Distribution Elections.


(a)Initial Election. At the time of making a deferral election under the Plan,
the Participant shall designate the time and form of distribution of deferrals
made pursuant to such election (together with any earnings credited thereon)
from among the alternatives specified under Article VI for the applicable
distribution. Such distribution election(s) for a given Plan Year shall relate
solely to that Plan Year. A new distribution election may be made at the time of
subsequent deferral elections with respect to deferrals in Plan Years beginning
after the election is made, in accordance with the Participant Election forms.


(b)Modification of Election. A distribution election with respect to previously
deferred amounts may only be changed under the terms and conditions specified in
Code Section 409A and this Section. Except as permitted under Code Section 409A,
no acceleration of a distribution is permitted. A subsequent election that
delays payment or changes the form of payment of amounts distributable as a
Scheduled Distribution or upon Separation from Service shall be permitted if and
only if all of the following requirements are met:


(1)the new election does not take effect until at least 12 months after the date
on which the new election is made;


(2)the new election delays payment for at least five years from the date that
payment would otherwise have been made, absent the new election; and


(3)in the case of amounts subject to a Scheduled Distribution, the new election
is made not less than 12 months before the date on which payment would have been
made (or, in the case of installment payments, the first installment payment
would have been made) absent the new election.


For purposes of application of the above change limitations, installment
payments shall be treated as a single payment under Code Section 409A. Election
changes made pursuant to this Section shall be made in accordance with rules
established by the Committee and shall comply with all requirements of Code
Section 409A and applicable authorities.


ARTICLE IV
ACCOUNTS


4.1Participant Accounts. The Committee shall establish and maintain an Account
for each Participant under the Plan. Each Participant’s Account shall be further
divided into separate subaccounts, each of which corresponds to a Fund
designated pursuant to Section 3.3 and, where applicable, the Company Stock Unit
Fund (“Fund Subaccounts”). A Participant’s Account shall be credited as follows:


(a)    As soon as reasonably possible after amounts are withheld and deferred
from a Participant’s Compensation, the Committee shall credit the Fund
Subaccounts of the Participant’s Account with an amount equal to Compensation
deferred by the Participant in accordance with the designation under Section 3.3
or, in the case of deferrals of Restricted Stock Units, the Company Stock Unit
Fund; that is, the portion of the Participant’s deferred


7

--------------------------------------------------------------------------------





Compensation designated to be deemed to be invested in a Fund shall be credited
to the Fund Subaccount to be invested in that Fund;
(b)    Each business day, each Fund Subaccount of a Participant’s Account shall
be credited with earnings or losses in an amount equal to that determined by
multiplying the balance credited to such Fund Subaccount as of the prior day,
less any distributions valued as of the end of the prior day, by the Interest
Rate for the corresponding Fund as determined by the Committee; and
(c)    In the event that a Participant elects for a given Plan Year’s deferral
of Compensation a Scheduled Distribution, all amounts attributed to the deferral
of Compensation for such Plan Year shall be accounted for in a manner which
allows separate accounting for the deferral of Compensation and investment gains
and losses associated with amounts allocated to each such separate Scheduled
Distribution.
4.2Trust. The Company shall be responsible for the payment of all benefits under
the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.


4.3Statement of Accounts. The Committee shall provide each Participant with
electronic statements at least quarterly setting forth the Participant’s Account
balance as of the end of each applicable period.


ARTICLE V
VESTING


The Participant shall be vested at all times in amounts credited to the
Participant’s Account.
ARTICLE VI
DISTRIBUTIONS


6.1Separation Distributions. Except as otherwise provided herein, in the event
of a Participant’s Separation from Service, the Distributable Amount credited to
the Participant’s Account shall be paid to the Participant in a lump sum on the
Payment Date following the Participant’s Separation from Service, unless the
Participant has made an alternative benefit election on a timely basis to
receive substantially equal annual installments over up to ten years. In
accordance with a Participant Election approved by the Committee, for each Plan
Year the Participant may elect a separate form of distribution applicable upon
Separation from Service for the deferrals attributable to such Plan Year. A
Participant may delay and/or change the form of a distribution applicable upon
Separation from Service, provided such revised election complies with the
requirements of Section 3.4.


6.2Death Benefits. Notwithstanding any provision in this Plan to the contrary,
in the event that the Participant dies prior to complete distribution of his or
her Account under the Plan, the Participant’s Beneficiary shall receive a death
benefit equal to the Distributable Amount (or


8

--------------------------------------------------------------------------------





remaining Distributable Amount in the event installment payments have commenced)
credited to the Participant’s Account in a lump sum on the Payment Date
following the Participant’s death.


6.3Scheduled Distributions.


(a)Scheduled Distribution Election. Each Participant shall be entitled to elect
to receive a Scheduled Distribution from his or her Account for each Plan Year.
In the case of a Participant who has elected to receive a Scheduled
Distribution, on the applicable Payment Date such Participant shall receive the
Distributable Amount with respect to the applicable Plan Year’s deferrals,
including earnings thereon, which have been elected by the Participant to be
subject to such Scheduled Distribution election in accordance with Section 3.4.
The Committee shall determine the earliest commencement date that may be elected
by the Participant for each Scheduled Distribution and such date shall be
indicated on the Participant Election. The Participant may elect to receive the
Scheduled Distribution in a single lump sum or substantially equal annual
installments over a period of up to five years, or in any combination of the
two. A Participant may delay and/or change the form of a Scheduled Distribution,
provided such revised election complies with the requirements of Section 3.4.


(b)Relationship to Other Benefits.


(1)A Scheduled Distribution election shall not be impacted by the occurrence of
a Participant’s Separation from Service.


(2)Notwithstanding the foregoing, in the event of a Participant’s death prior to
complete distribution of an amount subject to a Scheduled Distribution, the
Distributable Amount of such Scheduled Distribution(s) (or remaining
Distributable Amount where installment payments have commenced) shall be
distributed in accordance with Section 6.2.


ARTICLE VII
PAYEE DESIGNATIONS AND LIMITATIONS


7.1Beneficiaries.


(a)Beneficiary Designation. The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death. If the Participant names someone other than his or her spouse as a
Beneficiary, the Committee may, in its sole discretion, determine that spousal
consent is required to be provided in a form designated by the Committee,
executed by such Participant’s spouse and returned to the Committee. The
Beneficiary designation shall be effective when it is submitted to and
acknowledged by the Committee during the Participant’s lifetime in the format
prescribed by the Committee.


(b)Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided in Section 7.1(a) or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate.


9

--------------------------------------------------------------------------------







7.2Payments to Minors. In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead such payment shall be
made (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within 60 days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor.


7.3Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of any and all liability of the
Committee and the Company under the Plan.


ARTICLE VIII
ADMINISTRATION


8.1Committee. The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (a) to appoint
agents to act on its behalf, (b) to select and establish Funds, (c) to interpret
the Plan, (d) to decide any and all matters arising hereunder (including the
right to remedy possible ambiguities, inconsistencies, or admissions), (e) to
make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan and (f) to make all other determinations and resolve
all questions of fact necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan. All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby. No
member of the Committee or agent thereof shall be liable for any determination,
decision, or action made in good faith with respect to the Plan. The Company
will indemnify and hold harmless the members of the Committee and its agents
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection with the performance
of such persons’ duties, responsibilities, and obligations under the Plan, other
than such liabilities, costs, and expenses as may result from the bad faith,
willful misconduct, or criminal acts of such persons.


8.2Claims Procedure. Any Participant or Beneficiary may file a written claim for
a Plan benefit with the Committee or with a person named by the Committee to
receive claims under the Plan. In the event of a denial or limitation of any
benefit or payment due to or


10

--------------------------------------------------------------------------------





requested by any Participant or Beneficiary (a “claimant”), the claimant shall
be given a written notification containing specific reasons for the denial or
limitation of his benefit. The written notification shall contain specific
reference to the pertinent Plan provisions on which the denial or limitation of
his benefit is based. No Participant or Beneficiary shall have the right to seek
judicial review of a denial of benefits, or to bring any action in any court to
enforce a claim for benefits prior to filing a claim for benefits or exhausting
his rights to review under this Section 8.2.


ARTICLE IX
TRUST


9.1Establishment of the Trust. In order to provide assets from which to fulfill
its obligations to the Participants and their Beneficiaries under the Plan, the
Company may establish a so-called “rabbi” trust by a trust agreement with a
third party, the trustee, to which the Company may, in its discretion,
contribute cash or other property, including securities issued by the Company,
to provide for the benefit payments under the Plan.


9.2Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Company,
Participants and the Company’s creditors to the assets transferred to the Trust.


9.3Distributions From the Trust. The Company’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Company’s obligations under this Plan.


ARTICLE X
MISCELLANEOUS


10.1Termination of Plan. Although the Company anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that the
Company will continue the Plan or will not terminate the Plan at any time in the
future. Accordingly, the Company reserves the right to terminate the Plan. In
the event of a Plan termination, no new deferral elections shall be permitted
for the affected Participants. However, after the Plan termination the Account
balances of such Participants shall continue to be credited with deferrals
attributable to any deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code Section 409A and
related Treasury Regulations, and additional amounts shall continue to be
credited or debited to such Participants’ Account balances pursuant to Article
IV. In addition, following a Plan termination, Participant Account balances
shall remain in the Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan. Notwithstanding the preceding sentence, to the extent permitted by
Treas. Reg. §1.409A-3(j)(4)(ix) or as otherwise permitted under Code Section
409A, the Company may provide that upon termination of the Plan, all Account
balances of the Participants shall be distributed, subject to and in accordance
with any rules established by the Company deemed necessary to comply with the
applicable requirements and limitations of Code Section 409A.


11

--------------------------------------------------------------------------------





10.2Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part. Notwithstanding the foregoing, no amendment or modification shall be
effective to decrease the value of a Participant’s vested Account balance in
existence at the time the amendment or modification is made.


10.3Unsecured General Creditor. The benefits paid under the Plan shall be paid
from the general assets of the Company, and the Participant and any Beneficiary
or their heirs or successors shall be no more than unsecured general creditors
of the Company with no special or prior right to any assets of the Company for
payment of any obligations hereunder. It is the intention of the Company that
this Plan be unfunded for purposes of the Code.


10.4Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity. No part of a Participant’s Account shall be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor shall a Participant’s Account be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. No part of a Participant’s Account shall be
subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Company or any other party, under
any arrangement other than under the terms of this Plan.


10.5Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employee tax or other requirements that
may be applicable to the granting, crediting, vesting or payment of benefits
under the Plan. There shall be deducted from each payment made under the Plan or
any other compensation payable to the Participant (or Beneficiary) all taxes, if
any, that are required to be withheld by the Company in respect to such payment
or this Plan. To the extent permissible under Code Section 409A, the Company
shall have the right to reduce any payment (or other compensation) by the amount
of cash sufficient to provide the amount of said taxes.


10.6Code Section 409A. The Company intends that the Plan comply with the
requirements of Code Section 409A (and all applicable Treasury Regulations and
other guidance issued thereunder) and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A.


10.7Effect of Payment. Any payment made in good faith to a Participant or the
Participant’s Beneficiary shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, its members and the Company.
 
10.8Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered. If any portion of a
Participant’s Account under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Committee may determine that such


12

--------------------------------------------------------------------------------





Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (a) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (b) the unpaid vested Account balance.


10.9Domestic Relations Orders. Notwithstanding any provision in this Plan to the
contrary, in the event that the Committee receives a domestic relations order,
as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s vested interest in the
Participant’s benefits under the Plan to such spouse or former spouse to the
extent necessary to fulfill such domestic relations order, provided that such
distribution is in accordance with the requirements of Code Section 409A.


10.10Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Company.


10.11No Guarantee of Tax Consequences. The Company and Committee make no
commitment or guarantee to any Participant that any federal, state or local tax
treatment will apply or be available to any person eligible for benefits under
the Plan and assume no liability whatsoever for the tax consequences to any
Participant.


10.12Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.


10.13Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.


10.14Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.


10.15Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.


10.16Governing Law. The provisions of this Plan shall be construed and
interpreted in accordance with the internal laws of the State of Indiana without
regard to its conflicts of law principles.


13

--------------------------------------------------------------------------------







10.17Entire Agreement. Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the Company, the Board, the Committee
and any and all Participants, whether written, oral, express or implied relating
thereto.


10.18Binding Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
this Plan shall be settled by arbitration in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association.
Notice of demand for arbitration shall be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in question has arisen. In no event shall a
demand for arbitration be made after the date when the applicable statute of
limitations would bar the institution of a legal or equitable proceeding based
on such claim, dispute or other matter in question. The decision of the
arbitrators shall be final and may be enforced in any court of competent
jurisdiction. The arbitrators may award reasonable fees and expenses to the
prevailing party in any dispute hereunder and shall award reasonable fees and
expenses in the event that the arbitrators find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute.
[Signature Page Follows]


14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Board of Directors of the Company has approved the
adoption of this Plan as of the Effective Date and has caused the Plan to be
executed by its duly authorized representative this 17th day of November, 2016.


CNO FINANCIAL GROUP, INC.
 
 
By:
/s/ Edward J. Bonach
Name:
Edward J. Bonach
Title:
Chief Executive Officer
 
 



[Signature Page to Directors Deferred Compensation Plan]






15